Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin G. Shao (Reg. # 45,095) on 9/23/2021.

The application has been amended as follows:
Claims 2, 4-7, 8, 17, 24-28, and 33 have been amended as follows:
 	Claim 2, line 1, “The method according to claim 1” has been rewritten as -- “The data transmission method according to claim 1” --
Claim 4, line 1, “The method according to claim 2” has been rewritten as -- “The data transmission method according to claim 2” –
Claim 5, line 1, “The method according to claim 1” has been rewritten as -- “The data transmission method according to claim 1” --

Claim 7, line 1, “The method according to claim 2” has been rewritten as -- “The data transmission method according to claim 2” --
Claim 9, line 1, “A terminal device, comprising:” has been rewritten as -- “A terminal device for data transmission, comprising:” --
Claim 17, line 1, “A chip, comprising at least one processor, configured to read an instruction stored in a memory” has been rewritten as -- “A chip for data transmission, comprising: a memory; at least one processor, configured to read an instruction stored in the memory” --
Claim 24, line 1, “The method according to claim 23” has been rewritten as -- “The data transmission method according to claim 23” --
Claim 25, line 1, “The method according to claim 24” has been rewritten as -- “The data transmission method according to claim 24” --
Claim 26, line 1, “The method according to claim 24” has been rewritten as -- “The data transmission method according to claim 24” --
Claim 27, line 1, “The method according to claim 23” has been rewritten as -- “The data transmission method according to claim 23” --
Claim 28, line 1, “A method device” has been rewritten as -- “A method device for data transmission” --
Claim 33, line 1, “A chip, comprising at least one processor, configured to read an instruction stored in a memory” has been rewritten as -- “A chip for data transmission, 
 
Response to Arguments
Applicant’s remarks, see page 15, filed 8/03/2021, with respect to new claims 22-33 and some claims have been amended but the scope of these amended claims have not been changed. These claims are patentable over prior arts: Rahman et al. (US 2018/0034519), Chang et al. (US 2019/0068266), TANG et al. (US 2021/0076246) according to Non-Final Rejection dated on 3/25/2021. In view of Applicant Arguments/Remarks dated on 5/27/2021 and Notice of Allowance dated on 6/04/2021, this present application is in condition for allowance.
 
Allowable Subject Matter
Amended claims 1-2, 4-7, 9-10, 12-15, and 17-33 are allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG LA/            Primary Examiner, Art Unit 2469